Name: Commission Regulation (EEC) No 1548/80 of 20 June 1980 on the delivery of skimmed-milk powder as food aid for Somalia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6 . 80 Official Journal of the European Communities No L 153/ 17 COMMISSION REGULATION (EEC) No 1548/80 of 20 June 1980 on the delivery of skimmed-milk powder as food aid for Somalia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1980 food-aid programme (}), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, the G.F.S. Amberg has requested the delivery of the quan ­ tity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488/79 (5); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the German intervention agency shall deliver skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 204, 28 . 7. 1978 , p . 6 . (&lt;) OJ No L 43, 15 . 2. 1977, p . 1 . (5 ) OJ No L 181 , 18 . 7 . 1979, p. 20 .(J) OJ No L 134, 31 . 5 . 1980, p. 10 . No L 153/ 18 Official Journal of the European Communities 21 . 6 . 80 ANNEX (n 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 1310/80 (1980 programme) (EEC) No 1311 /80 2. Beneficiary NGO (G.F.S. Amberg) 3 . Country of destination Somalia 4. Total quantity of the consignment 30 tonnes 5 . Intervention agency responsible for delivery Germany 6. Origin of the skimmed-milk powder Intervention stocks (entry into stock after 1 August 1979) 7. Special characteristics and/or pack ­ aging ^) I 8 . Markings on the packaging 'Skimmed-milk powder / Gift . of the European Economic Community / For free distribution in Somalia' 9 . Delivery period Delivery as soon as possible and at the latest by 10 July 1980 10. Stage and place of delivery Cologne/Bonn airport 11 . Representative of the beneficiary responsible for reception Gemeinschaft zur Forderung Sozialmedizinischer Stif ­ tungen e. V., Obere AngerstraÃ e 7, D-8450 Amberg ; tel .: 09621  61530 12. Procedure to be applied to determine the costs of supply Mutual agreement Notes (!) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . (2) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regula ­ tion (EEC) No 303/77.